                                      Case 17-50507            Doc       Filed 05/21/20              Page 1 of 6
 Fill in this information to identify the case:

 Debtor 1              Roger Lee Conrad
                       __________________________________________________________________

 Debtor 2               ________________________________________________________________
 (Spouse, if filing)

                                         Middle
 United States Bankruptcy Court for the: ______________________              NC
                                                                District of __________
                                                                             (State)
 Case number            17-50507
                        ___________________________________________




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                             12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
                               U.S. Bank Trust National Association, as
                   Trustee of Cabana Series III Trust
 Name of creditor: _______________________________________                                                           3
                                                                                         Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                                  Date of payment change:
 identify the debtor’s account:                           4958____ ____ ____
                                                         ____                            Must be at least 21 days after date       08        2020
                                                                                                                                   ____/____/_____
                                                                                                                                        01
                                                                                         of this notice


                                                                                         New total payment:                          812.20
                                                                                                                                   $ ____________
                                                                                         Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
      q    No
      q    Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                the basis for the change. If a statement is not attached, explain why: ___________________________________________
                __________________________________________________________________________________________________

                   Current escrow payment: $ _______________                           New escrow payment:         $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
      q    No
      q    Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:         3.000
                                                  _______________%                     New interest rate:          4.000
                                                                                                                   _______________%

                                                             539.52
                   Current principal and interest payment: $ _______________                                                 573.28
                                                                                       New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
      q    No
      q    Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                         New mortgage payment: $ _______________


Official Form 410S1                                          Notice of Mortgage Payment Change                                              page 1
                                      Case 17-50507                      Doc         Filed 05/21/20         Page 2 of 6


Debtor 1         Roger Lee Conrad
                 _______________________________________________________                                                17-50507
                                                                                                 Case number (if known) _____________________________________
                 First Name      Middle Name               Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

     q     I am the creditor.

     q
     X     I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 û_____________________________________________________________
  /s/ Michelle R. Ghidotti-Gonsalves
     Signature
                                                                                                 Date    05 19 2020
                                                                                                         ____/_____/________




 Print:             Michelle R. Ghidotti-Gonsalves, Esq.
                    _________________________________________________________                    Title   AUTHORIZED AGENT
                                                                                                         ___________________________
                    First Name                      Middle Name          Last Name



 Company            Ghidotti Berger LLP
                    _________________________________________________________



 Address            1920 Old Tustin Avenue
                    _________________________________________________________
                    Number                 Street

                    Santa Ana, CA 92705
                    ___________________________________________________
                    City                                                 State        ZIP Code



 Contact phone       949
                    (______) _____– 2010
                             427 _________                                                             bknotifications@ghidottiberger.com
                                                                                                 Email ________________________




Official Form 410S1                                                    Notice of Mortgage Payment Change                                            page 2
                                       Case 17-50507               Doc         Filed 05/21/20             Page 3 of 6
                                                                                                                                           BSI Financial Services
                                                                                                                   314 S Franklin St. / Second Floor PO Box 517
                                                                                                                                               Titusville PA 16354
                                                                                                                                         Toll Free: 800-327-7861
                                                                                                                                               Fax: 814-217-1366
                                                                                                                                            myloanweb.com/BSI




          May 5, 2020

          ROGER CONRAD
          MARYANN CONRAD

          604 OAK SMT RD
          WINSTON SALEM                 NC 27105


                                                                                                                               Loan Number:

                                                                                                                    Property Address: 604 OAK SMT RD
                                                                                                                       WINSTON SALEM        NC 27105

         Dear ROGER CONRAD & MARYANN CONRAD:

         Changes to Your Mortgage Interest Rate and Payments on 07/01/20.

         Under the terms of your mortgage modification dated 07/01/14, you are coming up on a step change during
         which your interest rate will change to the next step rate. Per the terms of your modification agreement, your
         interest rate will change to 4.00000%, effective 07/01/20. This change in your interest rate will result in a new
         monthly payment of $573.28, and your first payment at the new adjusted amount is due 08/01/20. You will
         receive a letter notifying you of each step rate change.

         The table below shows your existing rate and payment and your new rate and payment:


                                            Current Rate and Payment                                              New Rate and Payment

       Interest Rate                                   3.00000%                                                           4.00000%

       Principal &                                      $539.52                                                            $573.28
    Interest Payment

   Escrow (Taxes and                                    $238.92                                                            $238.92
       Insurance)

                                                        $778.44                                                           $812.2
     Total Payment                                                                                                      Due 08/01/20




Licensed as Servis One, Inc. dba BSI Financial Services.

BSI NMLS # 38078. Customer Care Hours: Mon. - Fri. 8:00 am to 11:00 pm (ET) and Sat. 8:00 am to 12:00 pm (ET).North Carolina Collection Agency Permit
(# 112507). *North Carolina Collection Agency Permit (# 112507).
If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have received a discharge of your personal
liability for the obligation identified in this letter, we may not and do not intend to pursue collection of that obligation from you personally. If either of these
circumstances apply, this notice is not and should not be construed to be a demand for payment from you personally. Unless the Bankruptcy Court has
ordered otherwise, please also note that despite any such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain
unimpaired.
                                                                                                                                                         Page 1 of 2
                           Case 17-50507                Doc        Filed 05/21/20             Page 4 of 6
                                                                                                                   BSI Financial Services
                                                                                           314 S Franklin St. / Second Floor PO Box 517
                                                                                                                       Titusville PA 16354
                                                                                                                 Toll Free: 800-327-7861
                                                                                                                       Fax: 814-217-1366
                                                                                                                    myloanweb.com/BSI




      Please note:

      Your monthly payment includes an escrow amount for property taxes, hazard insurance and other escrowed
      expenses (if applicable). If the cost of your homeowner’s insurance, property taxes or other escrowed
      expenses increase, your monthly payment is subject to increase as well. The escrow payment amounts
      shown are based on current data and represent a reasonable estimate of expenditures for future escrow
      obligations; however, please note that your escrow payments may be adjusted periodically in accordance
      with applicable laws.

      Your total monthly payment is calculated by adding the principal, interest and escrow amounts.

 If You Anticipate Problems Making your Payments:

       •    Contact BSI Financial Services at 1-800-327-7861 as soon as possible.
       •    If you seek an alternative to the upcoming changes to your interest rate and payment, the
            following options may be possible (most are subject to lender approval):
                 ➢     Refinance your loan with another lender;
                 ➢     Modify your loan terms with us;
                 ➢     Sell your home and use the proceeds to pay off your current loan;
                 ➢     If you are not able to continue paying your mortgage, your best option may be to find more
                       affordable housing. As an alternative to foreclosure, you may be able to enter into a short sale
                       by selling your home and using the proceeds to pay off your current loan or to deliver to us a
                       deed-in- lieu of foreclosure.

       •    If you would like contact information for counseling agencies or programs in your area, call
            the
            U.S. Department of Housing and Urban Development (HUD) at 1-800-569-4287 or visit
            http://www.hud.gov/offices/hsg/sfh/hcc/hcs.cfm. If you would like contact information for a
            state housing finance agency, contact the U.S. Consumer Financial Protection Bureau (CFPB)
            at http://www.consumerfinance.gov/mortgagehelp/.
 Sincerely,

 BSI Financial Services
 NMLS # 38078; # 126672

 This is an attempt to collect a debt. Any information obtained will be used for that purpose.



                                                                                                                     GR-2009-01042016_CA11042015




Licensed as Servis One, Inc. dba BSI Financial Services.

BSI NMLS # 38078. Customer Care Hours: Mon. - Fri. 8:00 am to 11:00 pm (ET) and Sat. 8:00 am to 12:00 pm (ET).North Carolina
Collection Agency Permit (# 112507). *North Carolina Collection Agency Permit (# 112507).
If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have received a
discharge of your personal liability for the obligation identified in this letter, we may not and do not intend to pursue collection of that
obligation from you personally. If either of these circumstances apply, this notice is not and should not be construed to be a demand
for payment from you personally. Unless the Bankruptcy Court has ordered otherwise, please also note that despite any such
bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired.
                                                                                                                                Page 2 of 2
                         Case 17-50507     Doc     Filed 05/21/20     Page 5 of 6



 1   Michelle R. Ghidotti-Gonsalves, Esq. (SBN 232837)
     L. Bryant Jaquez, Esq. (SBN 252125)
 2   GHIDOTTI | BERGER, LLP
 3   1920 Old Tustin Ave.
     Santa Ana, CA 92705
 4   Ph: (949) 427-2010
     Fax: (949) 427-2732
 5   bjaquez@ghidottiberger.com
 6
     Authorized Agent for Creditor
 7   U.S. Bank Trust National Association, as Trustee of Cabana Series III Trust
 8
                               UNITED STATES BANKRUPTCY COURT
 9
           MIDDLE DISTRICT OF NORTH CAROLINA – WINSTON-SALEM DIVISION
10
11   In Re:                                               )   CASE NO.: 17-50507
12                                                        )
     Roger Lee Conrad,                                    )   CHAPTER 13
13                                                        )
              Debtors.                                    )   CERTIFICATE OF SERVICE
14
                                                          )
15                                                        )
                                                          )
16                                                        )
                                                          )
17
                                                          )
18                                                        )
                                                          )
19
20
                                      CERTIFICATE OF SERVICE
21
22            I am employed in the County of Orange, State of California. I am over the age of
23   eighteen and not a party to the within action. My business address is: 1920 Old Tustin Ave.,
24
     Santa Ana, CA 92705.
25
              I am readily familiar with the business’s practice for collection and processing of
26
27   correspondence for mailing with the United States Postal Service; such correspondence would

28   be deposited with the United States Postal Service the same day of deposit in the ordinary

     course of business.

                                                      1
                                       CERTIFICATE OF SERVICE
                     Case 17-50507        Doc     Filed 05/21/20      Page 6 of 6



 1   On May 21, 2020 I served the following documents described as:
 2                 NOTICE OF MORTGAGE PAYMENT CHANGE
 3
     on the interested parties in this action by placing a true and correct copy thereof in a sealed
 4
     envelope addressed as follows:
 5
 6   (Via United States Mail)
     Debtor                                               Chapter 13 Trustee
 7   Roger Lee Conrad                                     Kathryn L. Bringle
     604 Oak Summit Road                                  Winston-Salem Chapter 13 Office
 8
     Winston Salem, NC 27105-1742                         2000 West First St.,Suite 300
 9                                                        P. O. Box 2115
     Debtor’s Counsel                                     Winston-Salem, NC 27102-2115
10   Donald Ray Buie
11   823 West Fifth Street
     Post Office Box 20031
12   Winston-Salem, NC 27120-0031
13   _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
14   the United States Postal Service by placing them for collection and mailing on that date
     following ordinary business practices.
15
     ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
16   Eastern District of California
17
     __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
18   America that the foregoing is true and correct.
19          Executed on May 21, 2020 at Santa Ana, California
20
     /s / Jeremy Romero
21   Jeremy Romero
22
23
24
25
26
27
28




                                                      2
                                      CERTIFICATE OF SERVICE
